DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             PAIGE LOONAN,
                                Appellant,

                                    v.

              ASI PREFERRED INSURANCE CORPORATION,
                             Appellee.

                             No. 4D19-1337

                             [August 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. 17-2779 CACE
(03).

  Roy W. Jordan, Jr. of Roy W. Jordan, Jr., P.A., West Palm Beach, for
appellant.

  Patrick E. Betar and Evelyn M. Merchant of Berk, Merchant & Sims,
PLC, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, ARTAU, JJ., and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.